The opinion of the court was delivered by
Brewer, J.:
This was an action begun on the 5th of April 1875, in the probate court, under sections 91 to 94 of the executors-and-administrators act, (Gen. Stat. 450,) to “establish a demand,” based on two notes of this tenpr:
$367. Charleston, N. H., Deo. 20th, 1866.
For value received, we promise to pay to John J. Hanson, or his order, Three Hundred and Sixty-seven Dollars, on demand, with interest. Hanson & Towle.
$500. Williamsburg, Kansas, May 20th, 1869.
For value received, I promise to pay to John J. Hanson, or order, Five Hundred Dollars, on demand, with interest.
Sergeant Hanson.
*278Statement of facts. *277To both notes the defendant Towle pleaded, first, the gen*278eral statute of limitations, (Gen. Stat. 633, code, § 18, subdv. 1,) and second, the special statute (id., 452, § 106.) Sergeant Hanson came to Kansas on the 1st of November 1868, and resided here thenceforth continuously until his death, which occurred August 27th 1871. Towle was appointed his administrator, and gave bond as such, September 7th 1871, and on the 13th of said month published the notice of his appointment as required by law. As already stated, this demand was not presented to the probate court for allowance until April 5th 1875. That tribunal held it barred, and the district court, on appeal, decided the same way.
1. statutes of imitation. secs io6 and 84 cr.37,construed, *279Exhibiting a asuit' *278As both the notes are payable on demand, (Angelí on Lim., § 95,) the general statute began to run against the first one the day Sergeant Hanson came to Kansas, Nov. X868, and (allowing seventeen days for the interval between his death and the appointment of Towle as administrator,) it was barred Nov. 18th 1873; and the second note was extinguished by the same statute on the 8th of June 1874, five years and seventeen days after its date. And in the absence of the general statute, both notes would have been barred by section 106 of the executors-an<?-administrators act, on Sept. 14th, 1874, three years after Towle’s appointment. But to evade these statutes, the plaintiff in error contends, “ That the claim was exhibited in substantial compliance with section 84 of the executors-and-administrators act in November 1871, and consequently before any question of limitation coulcf arise.” Conceding that the evidence discloses full compliance with this section—though of this there is grave doubt—and still the bar of the statute is not removed. The section provides for exhibiting a claim against an estate, and says that certain things being done the claim shall be considered as “legally exhibited.” But what is implied by this expression? and what is the purpose of the section ? Nothing more than that the representative of the estate has been legally informed of the existence of the claim, and that the claims may be classi*279fied for payment in accordance with the provisions of section 80. By that section priority of payment is (within certain limits) given according to priority of exhibition, with the design doubtless of inducing a speedy presentation of claims, and an early settlement of the estate. By section 85, the administrator is required to keep a list of claims thus exhibited, and return it to the court with each annual settlement. But a mere notice from a creditor to a debtor, or the representative of a debtor, of the existence of a claim, ought not to stop the running of the statute. At least it should not be given that force without express direction of the legislature. Ordinarily it requires some act or conduct of the debtor to stop the statute. Nor is the exhibition of a claim under said section 84 in any sense the commencement of an action. Sections 91 and 92 provide for the mode for commencing actions in the probate court to establish claims; and the ordinary procedure of petition and summons obtains in commencing such actions in the district court. The claim, though exhibited, may never be placed in suit. If under fifty dollars, the administrator is expressly authorized to pay it without suit or allowance; (Sec. 90; McKinzie’s Adm'x v. Hill, Adm'r, 51 Mo. 304.)
2 sec 106 of oh smtTin both courts. Again, this exhibition is only claimed to have been made in 1871, and this action was not commenced in the probate court until April 1875, more than three years after the ^Lged exhibition as well as the appointment and qualification of Towle. But section 106 reads: “No executor or administrator after having given notice of his appointment as provided in this act shall be held to answer to the suit of any creditor of the deceased unless it be commenced within three years from the time of his giving bond.” Counsel would limit the application of this section to suits in the district court; but the section expresses no such limitation. The word “suit” is genera], and includes proceedings to establish claims in the probate, as well as the district court. 2 Bouv. Law Diet *280p. 558. Nor does there seem to be any good reason for a limitation solely upon actions in the district court. If commenced in the probate, the action can be taken on appeal to the district court, so that unless this section applies to both courts, it practically affects neither. But the language of the section is general, and we may not interpolate any restriction. Gilbert, Adm’r, v. Little, Adm’r, 2 Ohio St. 156.
3*contingent^’ promise to pay. In the second place the plaintiff in error insists “ that the administrator has promised in writing to pay this claim; and in the case of the last note, at least, before the five-years limitation had run; and has by that means bound the estate he represents to pay the claim;” and _ m , counsel refers us to “ lowle s letters and evidence, and the deposition of Hanson.” The testimony does not warrant quite so broad a statement. It does not disclose an absolute promise. Hanson testified:
“ I very frequently urged said Towle, by letter, to pay my claims; and said Towle in several letters to me, in reply, wrote that he would pay as soon as the money could be realized from the assets of my brother. These letters I have made search for among my papers, but fail to find them.”
And Towle testified thus:
“I never promised to pay these notes unless their allowance by the probate court should be procured first, and the demand thus be legally established against Sergeant Hanson’s estate.”
The court having found generally for the defendant in error, the testimony of Towle must, so far as there is any conflict, be accepted as correct. And all that can be said from the entire testimony is, that there was a promise to pay upon certain conditions. Now before such a promise can be taken advantage of the conditions must exist. Green v. Goble, 7 Kas. 302. But the' conditions never were complied with. Hence the plaintiff in error can take nothing by reason of the promise.
*281. 4. AcknoivleagveDtbaroF' *280Certain letters of Towle to Hanson were however offered in evidence, in which were several references to these notes. *281Neither of these was written before the bar of the statute had run against the first note, and only two before the second was also barred. The first of these two letters contained this language:
“Your other note of five hundred dollars Sergeant told me of in his lifetime. I will attend to them' both as soon as possible.”
And in the other —
“ In reply to your last will say, I have no idea that you will allow amount due you to go unpaid, and as far as I am concerned have no disposition to do otherwise. I had forgotten you had a note that matured so soon. Even if I had not I could not have raised the amount to have paid it unless I foreclosed the mortgage on notes matured, against the advice of legal men. Money is tight, and but little land is changing hands in this country, or has since early spring. Land if put up under the hammer would not bring in cash or short-time notes more than one-half its real value. I have advertised the farm at private sale, and shall find a customer if possible this fall, and shall foreclose mortgage on notes matured in the spring, if not paid. The parties are very anxious to meet them, and seem to think they will be able sometime this winter or the coming spring. I have not raised money enough at any one time to meet your note, except at time of public sale; that was used to deed the claim, and this was to be done the first of anything. If you will have an instrument of writing made that will be satisfactory to you, until the money is raised, I will sign it. This is the only alternative except to enter the matter in court. It is impossible to entertain the matter in any other light.”
Is there in these statements sufficient to avoid the bar of the statute? We think not. A mere reference to the indebtedness, although consistent with its existing validity, and implying no disposition to question its binding obligation, or a suggestion of some action in reference to it, is not such an “acknowledgment” as is contemplated by the statute. This must be an unqualified and direct admission of a present-subsisting debt on which the party is liable, and which he is willing to pay. Bell v. Morrison, 1 Peters, (U. S.) 351; Carr’s Adm’rs v. Hurlburt’s Adm’rs, 41 Mo. 264; Chambers v. Rubey, 47 Mo. 100; Barlow v. Barner, 1 Dillon, 418; Chestnut *282v. McBride, 1 Heisk. (Tenn.) 389; Grey v. McDowell, 6 Bush. (Ky.) 475; McClelland v. West, 59 Penn. St. 487; Wilcox v. Williams, 5 Nev. 206; Swinton v. Clark, 65 North Car. 525.
5 , . .. , revive'debt once barred. So far as the admissions and statements made in the subsequent letters, it may be that some of them are within the above rule, and must be held to be acknowledgments within the statute. But another difficulty arises as to them. They were made by the administrator after the claims had become barred. There is considerable con-q¡c(. ;n authorities as to the power of an administrator to revive by acknowledgment or promise a claim once barred. Without entering into any discussion of these authorities, we express our concurrence with those that hold that he has no such power. He has no personal interest in the estate. He is not the “party to be charged thereby.” His powers and duties are very fully prescribed by statute, and nowhere is there anything which would seem to imply a power to cast upon the estate the burden of a debt from which it had once been legally discharged. See as authorities, Thompson v. Peters, Adm’r, 12 Wheat. (U. S.) 565; Peck v. Botsford, 7 Conn. 176; Fritz v. Thomas, 1 Whart. (Penn.) 66; County v. Harbison, Adm’r, 58 Mo. 90; Sevier v. Gordon, 21 La. An. 373; Huntington v. Babbitt, 46 Miss. 528; Seig v. Acord, 21 Grat. 365.
The judgment will be affirmed.
All the Justices concurring.